   Case: 1:13-cv-07998 Document #: 287 Filed: 04/24/19 Page 1 of 2 PageID #:3960



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

KELLY HESPE,                                      )
                                                  )
               Plaintiff,                         )
                                                  )           No. 13 C 7998
       v.                                         )
                                                  )           Judge Jorge L. Alonso
CITY OF CHICAGO, GERALD                           )
BREIMON, and SARAH MCDERMOTT,                     )
                                                  )
               Defendants.                        )

                                             ORDER

       Defendants’ Motion in Limine No. 12 (see ECF No. [264] at 17) is granted in part and
denied in part.

                                          STATEMENT

       In their Motion in Limine No. 12 (ECF No. [264] at 21), defendants seek to bar plaintiff
from seeking damages in the form of back pay or other, similar equitable relief.

        Defendants argue that the equitable remedies of back pay and front pay, including an award
of pension contributions and benefits, are unavailable in this case because the only remaining
substantive claims are against Breimon individually, who was not plaintiff’s employer and has no
power to render such relief. To the extent such remedies are available, defendants ask that the
Court administer them in post-trial proceedings, if necessary. Plaintiff responds that, under § 1983,
she is entitled to appropriate compensatory and punitive damages, and back pay and front pay are
appropriate measures of her damages, so plaintiff should be able to use lost pay to calculate the
damages she will seek from the jury. At argument, plaintiff cited EEOC v. Costco Wholesale
Corp., 903 F.3d 618, 628 (7th Cir. 2018).

        Plaintiff’s case is not on point. EEOC v. Costco Wholesale Corp. addresses whether back
pay is available under Title VII for a period of time when the plaintiff has taken a leave of absence
due to sexual harassment. That issue is irrelevant to defendants’ Motion in Limine No. 12, which
seeks to bar back pay and other such equitable relief as unavailable in a § 1983 action against an
individual harasser, as opposed to a Title VII action against an employer.

       The Court agrees with defendants that plaintiff is not entitled to equitable remedies such as
back pay and front pay, including lost benefits, because the remaining substantive claims are
against defendant Breimon, who was not plaintiff’s employer. Nevertheless, plaintiff is correct
that she is entitled to present lost pay as a measure of compensatory damages for the jury to
consider, if not as an equitable remedy for the Court to administer.
   Case: 1:13-cv-07998 Document #: 287 Filed: 04/24/19 Page 2 of 2 PageID #:3961




        Back pay is an equitable remedy for the court—not the jury—to administer when it is in
the nature of restitution—that is, when it is based on defendant’s improper gain rather than
plaintiff’s loss. See generally Chauffeurs, Teamsters & Helpers, Local No. 391 v. Terry, 494 U.S.
558, 570-72 (1990) (backpay is an equitable remedy where it is “restitutionary” because it is
“money wrongfully held” by a defendant employer, not where it is “wages . . . [the plaintiffs]
would have received” absent the wrongful conduct of a third-party defendant, such as a labor union
that did not fairly represent plaintiffs); Curtis v. Loether, 415 U.S. 189, 197 (1974) (“In Title VII
cases the courts of appeals have characterized back pay as an integral part of an equitable remedy,
a form of restitution.”); Grayson v. Wickes Corp., 607 F.2d 1194, 1196 (7th Cir. 1979) (“an award
of back pay is an integral part of the equitable remedy of reinstatement”); cf. Hennessy v. Penril
Datacomm Networks, Inc., 69 F.3d 1344, 1352 (7th Cir. 1995) (back pay is “properly thought of
as compensatory damages” where it is “compensation for injury at the hands of defendants”).

        Thus, in Title VII cases, unlike here, back pay is an equitable remedy, not only because the
statutory language designates it as such, see Curtis, 415 U.S. at 197 (citing 42 U.S.C. § 2000e-
5(g)) but also because it tends to be in the nature of ill-gotten gains wrongfully withheld by the
defendant, rather than (or as well as) compensation for a loss.

       This case is different because, as defendants point out, plaintiff is not suing an employer
who is in possession of wages wrongfully withheld from her; she is suing a fellow employee who
harmed her, causing her to miss work. In such a situation, the lost pay she seeks is essentially
“compensation for injury at the hands of” defendant Breimon, see Hennessey, 69 F.3d at 1352, not
an attempt to recover someone else’s ill-gotten gains or “disgorge[] . . . improper profits,”
Chauffeurs, 494 U.S. at 571.

       Therefore, the lost-pay damages plaintiff seeks are compensatory damages, the sort of
remedy that was available in “suits at common law,” and plaintiff has a right to seek them from
the jury. The Court has no power to reserve the issue of back pay for its own post-trial
consideration; the jurors must be permitted to consider how much pay plaintiff lost—plaintiff’s
expert Stanley V. Smith’s opinion will help them do so—and use that amount as a measure of
damages, to the extent they find it persuasive. Defendants’ motion is denied as to the lost-pay
compensatory damages plaintiff seeks; it is granted as to any equitable remedies.



SO ORDERED.                                                   ENTERED: April 24, 2019




                                                              ______________________
                                                              JORGE L. ALONSO
                                                              United States District Judge




                                                 2
